DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 16–27 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., US 2018/0207568 A1 (“Jung”).
Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung, or alternatively, rejected under 35 U.S.C. 103 as being obvious over Jung.
Claims 29–33 and 35 are rejected under 35 U.S.C. 103 as being obvious over Jung in view of Meneely et al., US 2006/0154596 A1 (“Meneely”). 
Regarding Claim 16:
The limitation of “an operation mode of the air cleaner includes controlling the second outlet to move relative to the upper portion of the housing according to at least a degree of indoor air contamination” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung discloses an air cleaner 10. Jung Fig. 1, [0036]. The air cleaner 10 comprises a housing (i.e., the housing of air cleaner 10) having a cross section in a circular shape. Id. The air cleaner 10 comprises a first inlet (i.e., inlet 102) disposed at a lower portion of the housing (i.e., inlet 102 is located on first case, which is located at a lower portion of the filter 10 housing). Id. at Fig. 22, [0040]. The air cleaner 10 comprises a first filter assembly (i.e., filter 120) disposed inside the housing 101 and at the lower portion of the housing 10 corresponding to the first inlet 102. Id. at Fig. 22, [0059]. The air cleaner 10 comprises a first fan (i.e., first fan 160) disposed inside the housing above the first filter assembly 120. Id. at Fig. 3, [0043]. The first fan 160 causes air drawn from the first inlet 103 to pass through the first filter assembly 120 and move along a vertical direction inside the housing. Id. at Fig. 23, [0210]. The air cleaner 10 comprises a second inlet (i.e., second suction portion 202) disposed at a portion of the housing above the first fan 160. Id. at Fig. 23, [0050]. The air cleaner 10 comprises a second filter assembly (i.e., second filter 220) disposed inside the housing and at the portion of the housing corresponding to the second inlet 202. Id. at Fig. 23, [0132]. The air cleaner 10 comprises a second fan (i.e., second fan 260) disposed inside the housing above the second filter assembly 220. Id. at Fig. 23, [0135]. The second fan 260 causes air drawn from the second inlet 202 to pass through the second filter assembly 220 and move along a direction toward an upper portion of the housing (i.e., where the second case 201 locates). Id. at Fig. 23, [0210]. The air cleaner 10 comprises a first outlet (i.e., first discharge portion 105) through which a first portion of air is discharged from the air cleaner10 in a lateral direction of the air cleaner (i.e., as shown by arrows in Fig. 23). Id. at Fig. 23, [0201]. The air cleaner 10 comprises a second outlet (i.e., outlet 305) through which a second portion of air is discharged from the air cleaner 10 in an upward direction (i.e., as shown by arrows in Fig. 23). Id.  The second outlet 305 is moveable relative to the upper portion of the housing (i.e., where the second case 201 locates). Id. at Fig. 23, [0054] and [0055]. 

    PNG
    media_image1.png
    773
    982
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    952
    media_image2.png
    Greyscale

Regarding Claim 17:
Jung discloses that the housing has a cross secion in a circular shape as the housing is cylindrical shaped or truncated cone shaped, both of which have circular cross section. Jung Fig. 22, [0036].
Regarding Claim 18:
Jung discloses that the housing is provided in cylindrical shape. Jung Fig. 22, [0036]. The first outlet 105 is configured to discharge air in an annular lateral direction with respect to the cylindrical shape housing as clearly shwon in Jun’s Fig. 22. 
Regarding Claim 19:
Jung discloses that the first inlet 103 has a cylindrical shape corresponding to the cylindrical shape of the housing as it is formed in a space between the first case 101 and base 20, both are cylindrical shaped, which is consistent with the first inlet of the instant application. Jung Fig. 2, [0044]. 
Regarding Claim 20:
Jung discloses that the first outlet 105 is provided in a ring shape as can be best seen in Fig. 23. Jung Fig. 23.
Regarding Claim 21:
Jung discloses that the first outlet 105 is a cylindrical shape corresponding to the cylindrical shape of the housing. Jung Fig. 23.
Regarding Claim 22:
Jung discloses that the first outlet 105 is provided in a ring shape along at least a portion of a side surface of the housing (i.e., side surface of dividing device 400, which is part of the air cleaner 10 housing. Id.
Regarding Claim 23:
Jung discloses that the first fan 160 and the second fan 260 has a rotational axis formed in an upper and lower side of the air cleaner (i.e., axis in the longitudinal direction that overlaps with rotational shaft 165a and 265a). Jung Fig. 11, [265] and [0165].  
Regarding Claim 24:
Jung discloses that the first fan 160 and the second fan 260 has a rotational axis formed in an upper and lower side of the air cleaner (i.e., axis in the longitudinal direction that overlaps with rotational shaft 165a and 265a). Jung Fig. 11, [265] and [0165].  Jung also discloses that the first outlet 105 is provided to allow the air from inside the housing to be discharged in a radial direction of the rotational axis. Id. at Fig. 23. 
Regarding Claim 25:
Jung discloses that the first fan 160 and the second fan 260 are provided to rotate about a same rotational axis (i.e., the rotation axis overlapping with both the rotational shaft 165a and 265a of the first fan 160 and the second fan 260). Jung Figs. 7 and 11, [0079] and [0136]. 
Regarding Claim 26:
Jung discloses that the air cleaner 10 further comprises a discharge member (i.e., flow adjusting device 300) including the second outlet 305 and configured to move relative to a top portion of the housing 10 (i.e., the portion of air cleaner 10 where the third air guide 270 and the second discharge guide 280 locates) to control a direction of air discharged through the top portion of the housing. Jung Fig. 19, [0210]. 
Regarding Claim 27:
The limitation of “an operation mode of the air cleaner includes controlling the second outlet to move relative to the upper portion of the air cleaner according to at least a degree of indoor air contamination” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung discloses an air cleaner 10. Jung Fig. 1, [0036]. The air cleaner 10 comprises a first inlet (i.e., first suction port 102) disposed at a lower portion of the housing (i.e., suction port 102 is located on first case 101, which is a lower portion of the air cleaner 10 housing as it is close to the base 20). Id. at Fig. 2, [0040]. The air cleaner 10 comprises a first filter assembly (i.e., filter 120) at the lower part of the air cleaner where the first inlet 102 is located (i.e., filter 120 is covered by case 101). Id. at Figs. 1–2, [0059]. The air cleaner 10 comprises a first fan 160 disposed above the first filter assembly 120 to move air from the first inlet 102 to pass through the first filter assembly 120 and flow along a vertical direction. Id. at Fig. 23, [0210]. The air cleaner 10 comprises a second filter assembly 220 disposed above the first fan 160. Id. at Fig. 23, [0132]. The air cleaner 10 comprises a second inlet 202 formed at least at a portion of a side surface of the air cleaner (i.e., side surface of second case 201, which is a portion of a side surface of the air cleaner 10). Id. at Fig. 1, [0051]. The air cleaner 10 comprises a second fan 260 disposed above the second filter assembly 220 to move air from the second inlet 202 to pass through the second filter assembly 220 and flow along a direction toward an upper portion (i.e., the portion of the housing where guide 270 locates) of the air cleaner as shown by air flow arrow in Fig. 23. Id. At Fig. 23, [0135], [0144] and [0210].  The air cleaner 10 comprises a first outlet (i.e., first discharge portion 105) through which air is discharged in a lateral direction of the air cleaner 10 (i.e., as shown by arrows in Fig. 23). Id. at Fig. 23, [0201].  The air cleaner 10 comprises a second outlet 305 moveable with respect to the upper portion 270 of the air cleaner 10 through which air is discharged along the direction toward the upper portion 270 of the air cleaner 10. Id. at Fig. 23, [0054] and [0055]. 

    PNG
    media_image1.png
    773
    982
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    952
    media_image2.png
    Greyscale

Regarding Claim 28:
This limitaion of “when the degree  the at least indoor air contamination is high” fails to patentably distinguish over the Jung because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung disclose that the second outlet 305 moves with respect to the upper portion of the housing 270. Jung Fig. 19, [0194]. Additionally, it would have been obvious for Jung’s flow adjusting device 300 where the second outlet 305 locates to adjust a discharge direction of the purified air according the indoor air contamination degree for optimally performing its air purification function. Id. at Fig. 19, [0034]. 
Regarding Claim 29:
Jung discloses that the air cleaner 10 includes sensor (i.e., dust sensor 291a) that could detect the amount of dust in the air. Jung Fig. 9, [0134]. 
Jung does not disclose a notification ligth changeable according to a degree of air contamination measured by the sensor 291a. 
In the analogous art of air cleaners, Meneely discloses a red warning light when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060]. It would have been obvious to include the CO sensor and the red warning light of Meneely on Jung’s air cleaner to detect and warn the user of the CO degree of indoor air as a high degree of CO in the air could kill people. 
Regarding Claim 30:
As discussed in claim 29, Meneely’s warning light in Jung would turn red when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060].  
Regarding Claim 31:
It is noted here that this limitation fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung as modified by Meneely does not explicitly disclose that the notification light is sequentially shown in an order of orange, green, blue as the degree of the at least indoor air contamination is reduced.
Meneely disclose a status light of “green” to indicate the CO degree is lower than the threshold value. Meneely [0061]. Therefore, a person of ordinary skill would figure out that Meneely uses different color of status light to indicate the CO degree. Therefore, it would have been obvious to include notification lighrts of other colors to further distinguish the CO degree of indoor air. As for the choice of colors, it is a routine enginering choice to designate different color as an indication of CO degree in the indoor air.
Regarding Claim 32:
It is noted here that the limitaion “[[A]]according to the operation mode of the air cleaner” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung discloses that the air is discharged in the upward direction through the second outlet 305. Jung Fig. 22, [0198].
Jung as modified by Meneely does not explicitly disclose that the first fan 160 and second fan 260 operates at different speeds according to the opration mode of the air cleaner. However, Jung discloses that the first fan 160 and second fan 260 are controlled by different motors (i.e., first fan motor 165 and second fan motor 265). Jung Figs. 4 and 10, [0165]. Therefore, it would have been obvious to one of ordinary skill in the art that the first fan 160 and second fan 260 operates indenpently. Therefore, it would have been a routine engineering choice to decide if the first fan and the second fan should operate at different or same speeds depends on the air contamination level in the air. 
Regarding Claim 33:
Jung discloses that the air is discharged in the upward direction through the second outlet 305. Jung Fig. 22, [0198].
Jung as modified by Meneely does not explicitly disclose that the first fan 160 and second fan 260 operates at different speeds according to the opration mode of the air cleaner. However, Jung discloses that the first fan 160 and second fan 260 are controlled by different motors (i.e., first fan motor 165 and second fan motor 265). Jung Figs. 4 and 10, [0165]. Therefore, it would have been obvious to one of ordinary skil in the art that the first fan 160 and second fan 260 operates indenpently. Therefore, it would have been a routine engineering choice to decide if the first fan and the second fan should operate at different or same speeds depends on the air contamination level in the air. 
Regarding Claim 34:
Jung discloses that the air cleaner 10 further comprises a discharge member (i.e., flow adjusting device 300) including the second outlet 305 and configured to move relative to a top portion of the housing 10 (i.e., the portion of air cleaner 10 where the second discharge guide 280 locates) to control a direction of air discharged through the top portion of the housing. Jung Fig. 19, [0210]. 
Regarding Claim 35:
Jung discloses that the air cleaner 10 includes sensor (i.e., dust sensor 291a) that could detect the amount of dust in the air. Jung Fig. 9, [0134]. 
Jung does not disclose a notification ligth changeable according to the degree of air contamination measured by the sensor 291a. 
In the analogous art of air cleaners, Meneely discloses a red warning light when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060]. Meneely also disclose a status light of “green” to indicate the CO level is lower than the threshold value. Meneely [0061].  It would have been obvious to include the CO sensor and the status lights of Meneely on Jung’s air cleaner to detect and warn the user of the CO level of indoor air as a high level of CO in the air could kill people. 
Response to Arguments
Advisory Action
The applicant requests reconsideration of the claim language about “an operation mode.” Applicant Rem. dated Feb. 02, 2022 (“Aplicant Rem.”) p. 6. 
The examiner would like to further clarify here that the limitation of “an operation mode” would not get patentable weight as the current invention is directed to an apparatus of an air cleaner, and the limitation of “an operation mode” fails to disclose any physical structures of the air cleaner. Therefore, the limitation of “an operation mode” is not getting patentable weight. The applicant is encouraged to read MPEP 2114(II) if further clarification is necessary. 
Additionally, it is noted here that the examiner’s note of “a computer readable medium” in the last Advisory Action dated Jan. 18, 2022 serves as example purpose only. Since the instant specification does not disclose a computer readable medium, the examiner encourages the applicant to further amend the claim with physical structural features that are disclosed in the specification. 
As a courtesy of Primary Examiner Robert Hopkins, an amendment for claim 16 is proposed below to overcome the Jung reference:
“…further comprising a discharge member including the first outlet and the second outlet, and the discharge member configured to move axially within a portion of the housing to block the first outlet from air flow passing through.”
Claim Rejections - 35 USC § 102(a)(2)
The applicant submits that Jung fails to teach or suggest the structure and functionality of both the “first outlet” and “the second outlet.” Applicant Rem. p. 7. The applicant also submits that Jung is silent regarding the functionality of the claimed second outlet, more specifically the controlling of the second outlet to move relative to the upper portion of the housing according to a degree of indoor air contamination. Id. Based on these arguments, the applicant requested withdrawal of the current rejection. Id. at p. 8. 
In response to the applicant’s argument, the examiner would like to first point out that the first outlet and second outlet as recited in the amended claim 16 is clearly mapped to Jung’s first discharge outlet 105, which discharges air in a lateral direction and second discharge outlet 305, which discharges air in an upward direction. Jung Fig. 22, [0104] and [0161]. More details are provided in the rejection section above. Additionally, it is noted here that while Jung’s first and second outlet are not incorporated into one structure as shown in one of applicant’s embodiments, the instant claim does not require that specific feature. Therefore, the Jung reference reads on amended claim 16. Furthermore, it is pointed out here that the examiner thinks that the limitation of “the second outlet to move relative to the upper portion” is inaccurate, because the second outlet does not really move, it is the discharge member that includes the second outlet moves. 
For the limitation of operation mode of moving the second outlet relative to the upper portion of the housing according to a degree of indoor air contamination, as stated in the rejection section above, this limitation does not get patentable weight because it describes intended use rather than a physical structure. MPEP 2114(II). 
The applicant argues that dependent claims are patentably distinguish over Jung for the above discussed reason. Applicant Rem. p. 8. 
As explained above, since the amendment independent claims is not patentable over Jung, the argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776